DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/245,893, last communication received on 11/29/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 and 11/29/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,601,532 B2 (hereinafter P532). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P532
A method for providing a service based on hybrid networks including a broadcast network and a broadband network in a digital transmitter, the method comprising:
A method for providing a broadcast service based on hybrid broadcast/broadband networks, the method comprising:
generating multiple service components of the service and service layer signaling (SLS) information for the service;
generating multiple service components of the broadcast service and service layer signaling information for the broadcast service;

generating data for providing bootstrap information that allows a receiver to discover the SLS information for the service;
generating a service list table for providing bootstrap information that allows a receiver to discover the service layer signaling information for the broadcast service;
transmitting a first signal comprising a first service component among the multiple service components, the SLS 


wherein the first service component is carried via a first Layered Coding Transport (LCT) channel included in a Real-time Object delivery over Unidirectional Transport (ROUTE) session,
wherein the bootstrap information included in the data is used to represent a second LCT channel that carries the SLS information; and
wherein the bootstrap information included in the service list table is used to represent a second LCT channel that carries the service layer signaling information; and
transmitting a second signal comprising a second service component among the multiple service components via the broadband network,
transmitting a second service component among the multiple service components via a broadband path,
wherein the SLS information includes a service-based transport session instance description (S-TSID) fragment, a user service bundle description (USBD) fragment and a Media Presentation Description (MPD) fragment,
wherein the service layer signaling information includes a service-based transport session instance description (S-TSID) fragment, a user service bundle description (USBD) fragment and a Media Presentation Description (MPD) fragment,

wherein the S-TSID fragment includes a transport session identifier (TSI) value for the first service component transmitted via the broadcast path,
wherein the MPD fragment includes each segment universal resource locator (URL) for each of the multiple service components, and
wherein the MPD fragment includes each segment universal resource locator (URL) for each of the multiple service components, and
wherein the USBD fragment includes first URL pattern information for the first service component transmitted via the broadcast network and second URL pattern information for the second service component transmitted via the broadband network.
wherein the USBD fragment includes first URL pattern information for the first service component transmitted via the broadcast path and second URL pattern information for the second service component transmitted via the broadband path.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-12 of P532 obviously disclose all limitations in claim 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,032,016 B2 (hereinafter P016). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P016
A method for providing a service based on hybrid networks including a broadcast network and a broadband network in a digital transmitter, the method comprising:
A method for providing a broadcast service based on a broadcast network and a broadband network in a digital transmitter, the method comprising:
generating multiple service components of the service and service layer signaling (SLS) information for the service;
generating multiple service components of the broadcast service and service layer signaling (SLS) information for the broadcast service;
generating data for providing bootstrap information that allows a receiver to discover the SLS information for the service;
generating a service list table (SLT) for providing bootstrap information that allows a receiver to discover the SLS information for the broadcast service;
transmitting a first signal comprising a first service component among the 


wherein the first service component is carried via a first Layered Coding Transport (LCT) channel included in a Real-time Object delivery over Unidirectional Transport (ROUTE) session,
wherein the bootstrap information included in the data is used to represent a second LCT channel that carries the SLS information; and
wherein the bootstrap information included in the SLT is used to represent a second LCT channel that carries the SLS information; and
transmitting a second signal comprising a second service component among the multiple service components via the broadband network,
transmitting a second signal comprising a second service component among the multiple service components via the broadband network,
wherein the SLS information includes a service-based transport session instance description (S-TSID) fragment, a user service bundle description (USBD) fragment and a Media Presentation Description (MPD) fragment,
wherein the SLS information includes a service-based transport session instance description (S-TSID) fragment, a user service bundle description (USBD) fragment and a Media Presentation Description (MPD) fragment,

wherein the S-TSID fragment includes a transport session identifier (TSI) value for the first service component transmitted via the broadcast network,
wherein the MPD fragment includes each segment universal resource locator (URL) for each of the multiple service components, and
wherein the MPD fragment includes each segment universal resource locator (URL) for each of the multiple service components, and
wherein the USBD fragment includes first URL pattern information for the first service component transmitted via the broadcast network and second URL pattern information for the second service component transmitted via the broadband network.
wherein the USBD fragment includes first URL pattern information for the first service component transmitted via the broadcast network and second URL pattern information for the second service component transmitted via the broadband network.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P016 obviously disclose all limitations in claim 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not 

Allowable Subject Matter
Claims 1-20 are allowable over prior art references on record.
Note: the rejections the ground of nonstatutory double patenting need to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter: prior art references do not disclose “generating multiple service components of the service and service layer signaling (SLS) information for the service; generating data for providing bootstrap information that allows a receiver to discover the SLS information for the service; transmitting a first signal comprising a first service component among the multiple service components, the SLS information and the data via the broadcast network, wherein the first service component is carried via a first Layered Coding Transport (LCT) channel included in a Real-time Object delivery over Unidirectional Transport (ROUTE) session, wherein the bootstrap information included in the data is used to represent a second LCT channel that carries the SLS information; and transmitting a second signal comprising a second service component among the multiple service components via the broadband network.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/3/2021